Citation Nr: 0407668	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether an August 1996 RO rating decision that denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus may be reversed or amended on the basis of 
clear and unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1964 and from September 1964 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

In that rating decision, the RO denied two claims which the 
veteran appealed and which are the subject of this decision.  
The first claim was that there was clear and unmistakable 
error (CUE) in an August 1996 RO rating decision which had 
denied a claim of entitlement to service connection for 
diabetes mellitus.  

The second claim denied in December 2002 was filed in 
February 2002.  Review of that claim clearly shows that the 
veteran filed to reopen his claim for service connection for 
diabetes mellitus.  Previously, the veteran had not appealed 
the August 1996 rating decision, which therefore was final as 
to the service connection claim.  It appears that the RO's 
December 2002 rating decision denied the veteran's claim on 
the merits, as entitlement to service connection for diabetes 
mellitus due to exposure to Agent Orange, without determining 
whether new and material evidence had been presented since 
the August 1996 rating decision.  Regardless of the 
determination reached by the RO in December 2002, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  Therefore, the Board has 
recharacterized the relevant issue accordingly.

The "new and material" issue is adjudicated here below.  
The underlying issue of entitlement to service connection for 
diabetes mellitus, is addressed in the Remand section.  For 
reasons explained in the Remand section, the CUE issue is 
deferred pending completion of RO action regarding the 
service connection claim.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
diabetes mellitus; the appellant was provided notice of the 
decision and of his appellate rights, but he did not file a 
notice of disagreement.
 
2.  Evidence added to the record since the August 1996 rating 
decision that denied the appellant's claim of service 
connection for diabetes mellitus, is not cumulative or 
redundant; the additional evidence relates to an 
unestablished fact, of nexus, necessary to substantiate the 
claim; and the additional evidence does raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1996 decision, which denied 
the veteran's claim of service connection for diabetes 
mellitus, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1996).
 
2.  Evidence received since the August 1996 RO rating 
decision is new and material; the claim of entitlement to 
service connection for diabetes mellitus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   However, a CUE claim is adjudicated 
based on evidence of record at the time of the VA decision 
which allegedly was based on CUE, and thus there is no more 
evidence to be developed in such a claim.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Dobbin v. Principi, 15 
Vet. App. 323 (2001); Livesay v. Principi, 15 Vet. App. 165 
(2001).

With respect to the "new and material" issue, the Board is 
granting the veteran's application to reopen the claim.  
Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


II.  Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in an August 1996 rating decision, the 
RO denied service connection for diabetes mellitus, on the 
basis that the evidence of record failed to establish that 
diabetes mellitus began in or was caused by service, or was 
manifest within one year thereafter.  The record shows that 
the veteran was notified of that decision and of his 
appellate rights. 

The evidence of record at the time of the August 1996 rating 
decision consisted of service medical records, private 
medical records and the report of a May 1996 VA examination.  

The veteran did not perfect an appeal with respect to the 
August 1996 rating decision, which therefore became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1996). 

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As applicable to the present appeal, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
August 1996 rating decision includes service medical records, 
VA medical records including the reports of VA examinations 
in July and August 2002, published internet articles 
pertaining to diabetes diagnosis and glucose tolerance tests, 
and the transcript of a September 2003 personal hearing at 
the Board before the undersigned Veterans Law Judge.

VA progress notes in September 2001 include an assessment 
that the veteran's condition was most likely present at the 
time of release.

The report of a July 2002 VA eye examination, performed by 
the WVU Eye Institute, shows that the veteran reported 
symptoms including noticing fluctuating vision.  He had to 
concentrate to be able to read.   The report includes a 
review of systems including notation of high blood pressure 
due to diabetes mellitus, and of diabetes for 21 years.  The 
report indicated that the last post prandial blood sugar 
value was 148 mg/dL.  

The report of an August 2002 VA examination for arteries and 
veins shows that the veteran's type II diabetes mellitus, was 
reported to be initially diagnosed in 1980.  The veteran 
reported that during service, while in Thailand, he worked in 
a warehouse with various chemicals like refrigerator agents, 
Agent orange, and other chemicals.  After examination, the 
report contains diagnoses of (1) Type II diabetes mellitus, 
(2) peripheral neuropathy, (3) amputation of bilateral feet 
secondary to diabetic neuropathy, and (4) history of coronary 
artery disease, which the examiner feels is due to the 
amputations, as it had somewhat limited the veteran to what 
he could do physically but the veteran appeared to have 
adapted very well to this at that time.

Additional service medical records received are duplicates of 
such records existing prior to August 1996.  There are also 
additional service personnel records.

The transcript of the September 2003 personal hearing at the 
Board shows that the veteran testified regarding his claim.  
That testimony focused particular attention to pertinent 
blood glucose testing performed on the veteran during service 
in June and July 1977, in connection with his June 1977 
retirement examination.   The veteran also testified that 
while serving in Thailand, he was in supply areas where 
chemicals were stored that were destined for Vietnam.  He was 
not aware of Agent Orange being present there.

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted.  The new evidence, moreover, is material for the 
following reasons.  First, the additional evidence includes 
the September 2001 VA progress note, which assesses that the 
veteran's condition was most likely present at the time of 
release.  When reviewed in concert with previous evidence of 
record, including results of blood glucose testing in June 
and July 1977, the new medical evidence of an assessment 
suggesting a nexus, does relate to an unestablished fact, of 
nexus, which is necessary to substantiate the veteran's claim 
for service connection.  Further, the additional evidence 
including that assessment, is not cumulative, and does raise 
a reasonable possibility of substantiating the veteran's 
claim.

Thus new and material evidence has been presented.  There is 
additional evidence not previously submitted, which by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Further, it includes evidence that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and it raises a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a) 
(2003).

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for diabetes mellitus is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for diabetes 
mellitus; the appeal is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for diabetes mellitus, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate this issue on a de novo basis.

Service medical records show that in March 1974 the veteran 
was seen for complaints of intermittent but progressively 
worsening pain and tingling in the right arm.  The impression 
at that time was paresthesias, left arm, etiology?  In 
connection with that impression, a fasting glucose test was 
performed, with a result of 102 mg/dL.  

In connection with a June 1977 retirement examination, a 
laboratory report contains a fasting glucose result of 130 
mg/dL, and a post prandial (2 hours) result of 175 mg/dL.  
The examination report does not contain any pertinent 
abnormal evaluation.  That report contains results of glucose 
tolerance testing (GTT), which was performed in July 1977.  
The examination report and July 1997 laboratory report show 
the following GTT results of testing in July 1977: (1) blood: 
fasting, 118; 1 hour, 260; 2 hours, 195; 3 hours, 87; and (2) 
urine: fasting, negative; 1 hour, +1; 2 hours, +3; 3 hours, 
negative. 

The veteran filed a claim for numbness in August 1977.  
During an October 1977 VA examination a urine glucose test 
was negative, and no pertinent diagnosis was made.  

After the 1977 VA examination, the first clinical records in 
the claims file start in 1992.  A diagnosis of diabetes is 
shown in records in the early 1990's, at which time the 
veteran gave a history of initial diagnosis in 1980 or 1981. 

In November 1995, the veteran filed a claim for diabetes and 
complications, and at that time he reported having a diabetic 
diagnosis in 1980.

Following a careful review of the record, it is the opinion 
of the Board that a contemporaneous and thorough VA medical 
opinion would assist the Board in clarifying the etiology of 
the appellant's diabetes mellitus, and would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The CUE claim is deferred pending further development of the 
now reopened claim for service connection for diabetes 
mellitus.  This is because the underlying facts of the CUE 
claim and the new and material claim, now reopened, are so 
intimately connected, that the Board concludes that in the 
interests of judicial economy and avoidance of piecemeal 
litigation, they should be appealed together.  See Smith v. 
Gober 236, F.3d 1370 (Fed. Cir. 2001).  If the Board were to 
adjudicate the CUE claim now, a possible adverse final 
decision on that issue is appealable to the Court at the same 
time that the remainder of the case remains before the Board. 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should attempt to obtain 
copies of any medical records pertaining 
to treatment the appellant received for 
his diabetes mellitus and related 
complications in 1980 or 1981 from Dr. 
"Willoby" and Dr. "Bransteter" (both 
phonetic) in Bethel Park, Pennsylvania.  

3.  The RO should forward the claims 
folder to a VA medical facility for 
review by an endocrine specialist, if 
available, in order to determine the 
onset of the veteran's diabetes mellitus.  
The reviewer should consider the records 
in the claims folder with particular 
attention to the June and July 1977 GTTs 
performed in connection with the 
veteran's retirement, and should render 
comments and opinion specifically 
addressing the following:

(a)  Whether, in hindsight (that is, 
knowing that diabetes was subsequently 
diagnosed), it is at least as likely as 
not (a probability of 50 percent or more) 
that the veteran's GTTs at retirement 
were early manifestations of diabetes..

(b)  In addressing this question, the 
reviewer should consider and discuss the 
blood glucose test results shown in 
service medical records in June and July 
1977, and VA progress notes and 
assessment in September 2001, and set 
forth reasons for either agreeing or 
disagreeing with that assessment.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  If the 
examiner determines that it is not 
feasible to respond to any of the above 
inquiries, the examiner should explain 
why it is not feasible to respond.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue of 
entitlement to service connection for 
diabetes mellitus.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  The case 
should then be returned to the Board for 
further appellate consideration.  
Regardless of the determination on the 
service connection claim, the claim 
should be returned to the Board for 
adjudication of the CUE claim.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



